Case 1:21-cv-02210-KAM-RLM Document 23 Filed 05/21/21 Page 1 of 1 PageID #: 81




                                                                                                                         Clyde & Co US LLP
                                                                                                                        The Chrysler Building
                                                                                                                       405 Lexington Avenue
                                                                                                                  New York, New York 10174
                                                                                                                 Telephone: +1 212 710 3900
                                                                                                                  Facsimile: +1 212 710 3950
                                                                                                                           www.clydeco.com
 May 21, 2021

 BY ECF

 The Honorable Kiyo A. Matsumoto
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201
 Chambers: Room S905
 Courtroom: 6C South

 Re:    Alexander Mirvis, et al. v. Berkshire Hathaway Inc. and Government Employees
        Insurance Company (a/k/a GEICO), No. 21 Civ. 2210 (KAM)(RLM)

 Dear Judge Matsumoto:

        We represent Berkshire Hathaway Inc. in the referenced action. Pursuant to the Court’s
 May 19 Order following the pre-motion conference of that same date, we write to confirm that
 Berkshire Hathaway Inc. agrees to submit an affidavit stating that Berkshire Hathaway Inc. has
 no contacts with the State of New York, is not an insurance company, and is not in any way
 involved in GEICO’s day-to-day operations, including the issuance of insurance policies and data
 management.
         It is our understanding that, upon submission of this affidavit, as well as a conforming
 affidavit from GEICO, Plaintiffs will voluntarily dismiss their claims against Berkshire Hathaway
 Inc. and the caption will be modified accordingly.
       We look forward to confirmation that our understanding of this agreement is correct,
 whereupon Berkshire Hathaway Inc. will be prepared to submit the affidavit by May 27, 2021.



                                                                                        Respectfully submitted,



                                                                                        Michael Knoerzer

 Copy to counsel of record (via ECF)



                              Clyde & Co US LLP is a Delaware limited liability partnership with offices in
          Atlanta, Chicago, Los Angeles, Miami, New Jersey, New York, Orange County, San Francisco and Washington D.C.
          Clyde & Co US LLP is affiliated with Clyde & Co LLP, a limited liability partnership registered in England and Wales.
